PER CURIAM.
In No. 01-4835, Ray Wallace Mettetal, Jr., has filed a motion for a writ of prohibition and writ of mandamus seeking to have this court direct the district court to terminate criminal proceedings against him on double jeopardy grounds. Because Mettetal has now been convicted and sentenced after a retrial, we dismiss the petition as moot. We do, however, grant Mettetal leave to proceed in forma pauperis.
In No. 01-7779, Mettetal appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Mettetal v. United States, No. CA-01-76-7 (WD.Va. Oct. 9, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.


AFFIRMED.